On October 31,1995, it was the order and sentence and judgment of this court that the suspended sentence ordered by this court on February 21, 1992, is revoked. For the offense of Issuing a Bad Check, the defendant is committed to the Department of Corrections for a period of four (4) years. The defendant shall be given credit for 18 days that the defendant has served from his arrest. In addition, the defendant shall be given credit for as many days as the defendant shall serve at the Gallatin County Detention Center from October 12,1995, until he is tranported by the Department of Corrections. The Court recommends to the placement committee that the defendant be placed in a pre-release center that can address his counseling needs. This Court also recommends that when the defendant is employed he shall pay restitution in the amount of $7,471.82 to the victims listed in the original sentencing order.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal